PER CURIAM.
Prior to our deciding this case, we became aware, without being afforded the courtesy of advice from counsel, that the Louisiana Commission on Governmental Ethics may have already held the hearing that plaintiff sought to have enjoined, making the case moot and any opinion we gave an advisory one. In answer to our inquiry to counsel, they have advised us that not only has the hearing been held but also an opinion has been reached.
The only relief clearly asked for in these proceedings was for an injunction against the holding of the hearing. Any decision made by us now would be advisory. State ex rel. Preston v. Henderson, La., 283 So.2d 230 (1973).
Counsel suggests that we hold the present matter under advisement until we receive the appeal from the hearing and then combine the two appeals. We do not consider this appropriate treatment for a moot matter.
The appeal is dismissed.